Citation Nr: 0120681	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-48 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

It is noted that the RO granted service connection for a 
right ear hearing loss by  a rating action issued in December 
2000.


FINDING OF FACT

No chronic left ear hearing loss was manifested to a 
compensable degree within one year after the veteran's active 
duty service; there is no medical evidence of a permanent 
measurable worsening of any preexisting left ear hearing 
loss; there is no continuity of symptomatology of a left ear 
hearing loss after service; and there is no medical opinion 
of record relating left ear hearing loss to the veteran's 
active duty service, or any incident of that service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active duty service.  Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's left ear 
hearing loss claim was remanded in April 1998 to obtain 
medical records and afford the veteran a VA audiological 
examination.  The claim was again remanded by the Board in 
April 2000, again for a VA audiological examination, in order 
to obtain an opinion as to whether or not any diagnosed left 
ear hearing loss was related to the veteran's active duty 
service, or any incident of that service.  That development 
having been accomplished, the veteran's claim has been 
returned to the Board.

Also as a preliminary matter, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas V. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the new legislation with regard to the issue before the 
Board.  The record includes service medical records, the 
reports of VA audiological examinations, a private 
audiological examination report, and the veteran's 
statements.  The Board notes that there are no VA or private 
audiological records that the veteran has identified which 
have not been obtained.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a hearing loss.  
The Board concludes that the discussions in the prior rating 
decisions, Board decisions, statements of the case, 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirements.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soymi v. 
Derwinski, 1 Vet. App. 540,. 546 (l99l) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis V. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, the Board finds that the record as it 
stands is complete and adequate for appellate review, and 
that the duty to assist provisions of the VCAA have been met.  
Moreover, given the completeness of the present record which 
shows compliance with the notice/assistance provisions of the 
VCAA, the Board finds no prejudice to the veteran by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

The veteran's May 1966 pre-induction physical examination 
report contains information showing that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
25
25

Speech audiometry percentages were not shown.

The veteran's October 1968 discharge physical examination 
report contains information showing that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
X
0

Speech audiometry percentages were not shown.

A repeat audiological examination on that report contains 
information showing that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
X
25

Speech audiometry percentages were not shown.  There are no 
other audiological testing reports contained in the veteran's 
service medical records.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
left ear hearing loss for VA purposes during his active duty 
service.  However, the lack of any evidence of hearing loss 
disability at separation is not fatal to the veteran's claim.  
Laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

No medical evidence has been introduced indicating the 
manifestation of a left ear sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

A November 1977 private audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
25

Speech audiometry was noted to be "OK" in the left ear.  
The impression was noted as a slight high frequency hearing 
loss.  The Board notes that the audiological test results do 
not meet the criteria for a hearing loss under 38 C.F.R. 
§ 3.385.

During the veteran's February 1996 VA audiological 
examination, almost 18 years after his discharge, the veteran 
reported decreased hearing since basic training in boot camp 
in 1966.  He reported difficulty understanding speech when 
background noise was present.  The audiological examination 
report contained indications that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
40
50
60

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 44 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  The summary of the results of the testing 
was left ear mild to moderately severe high frequency, 
sensorineural hearing loss.  While the results of this 
examination meet the criteria for a hearing loss under 
38 C.F.R. § 3.385, there is no opinion contained in this 
report relating any currently diagnosed left ear mild to 
moderately severe high frequency, sensorineural hearing loss 
with the veteran's active duty service, or any incident of 
that service.

In a July 1996 statement the veteran reported he had not been 
afforded a physical examination upon his discharge, "much 
less a hearing test."

On his November 1996 substantive appeal the veteran contended 
that he had a hearing loss related to noise exposure during 
his active duty service.  The Board notes the veteran did not 
mention his many years in high noise occupations since his 
discharge from active duty service.  The Board also notes 
that the veteran, as a lay person, while competent to testify 
as to the symptoms he experienced in service or afterward, is 
not competent to opine as to a link between those symptoms 
and his present diagnosis.  See Rucker v. Brown, 10 Vet. 
App. 67, 75-76 (1997).

During a June 1998 VA ear disease examination the veteran 
reported his active duty noise exposure, but not his post-
service employment and noise exposure, as noted during his 
June 1998 VA audiological examination.  The examiner noted 
that the audiological evaluation revealed a left ear 
moderately severe sensorineural hearing loss beginning at 
about 2,000 Hertz, and speech discrimination of 88 percent.  
The pertinent diagnosis was left ear moderately severe 
sensorineural hearing loss.  The examiner did not indicate he 
had reviewed the veteran's service and post-service medical 
records, but indicated that the findings were consistent with 
the veteran's history of noise exposure.  The Board, however, 
is not bound to accept the opinion of a health professional 
that is based on the veteran's recitation of his medical 
history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Due to the 
lack of service medical evidence indicating acoustic trauma 
or a left ear hearing loss suffered during service, and 
without a review of the claims file evidence, any post-
service medical reference to acoustic trauma suffered by the 
veteran in service, without a review of his service medical 
records, cannot be considered the competent medical evidence 
necessary to furnish a nexus opinion sufficient to grant a 
claim for benefits.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995).

The June 1998 VA audiologcial examination report contains the 
examiner's statement that he had reviewed the claims file 
medical evidence, as required by the Board's remand 
instructions.  After that review, the examiner indicated that 
the veteran's pre-induction hearing evaluation in May 1966 
suggested a mild high frequency left ear hearing loss at 
6,000 Hertz.  The examiner also noted that the veteran's 
October 1968 discharge hearing examination suggested that 
hearing was within normal limits in the left ear.  The 
examiner noted that the veteran's civilian occupations 
included working in a machine shop, print shop, and mechanic 
in a saw mill.  The veteran reported he used ear protection 
while working in the saw mill.  (The Board also notes the 
veteran has reported being a carpenter for many years after 
his discharge.)  Upon audiological examination pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
50
60
60

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  The examiner indicated that the test 
results suggested a mild to moderately severe sensorineural 
hearing loss bilaterally, and that the results were 
consistent with those obtained previously "in this office."  
There is no opinion in this report which relates any left ear 
hearing loss with the veteran's active duty service, or any 
incident of that service.

During an August 1998 VA physical examination the veteran's 
hearing was found to be "normal to spoken voice and finger 
rub."

On the veteran's January 2000 application for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), he reported working in 
construction from 1989 to 1996.

An October 2000 VA audiological examination report contains 
the examiner's statement that he had reviewed the veteran's 
claims file.  Upon audiological examination pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
60
65
60

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 54 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear.  The examiner noted that the test results 
suggested a mild sloping to moderately severe sensorineural 
hearing loss in the left ear, and were consistent with 
results previously obtained "in this office."  The examiner 
then discussed the veteran's prior audiological examinations, 
beginning with the 1966 pre-induction examination, the 
veteran's reported inservice noise exposure, and his post-
service noise exposure.  The examiner confirmed that the 1977 
private audiological examination revealed normal hearing in 
the left ear.  The examiner then concluded that the evidence 
suggested that only the veteran's right ear was affected by 
the basic training incident in which an M-14 rifle was 
discharged near his right ear.  The examiner noted that the 
veteran admitted to being exposed to loud occupational noise, 
but reported he wore ear protection "when exposed to 
noise."  The examiner then stated his opinion that "the 
hearing loss displayed on evaluation dated November 2, 1977, 
was likely caused from noise exposure from [the veteran's] 
military service."  The Board notes that this examination 
report showed only a right ear hearing loss.  There is no 
opinion contained in this October 2000 report which relates 
any current left ear hearing loss with the veteran's active 
duty service, or any incident of that service.

Thus, while the veteran's current left ear hearing loss meets 
the regulatory threshold requirements for a left ear hearing 
disability, and his, and his comrade's statements of noise 
exposure during service are accepted as credible, there is 
unfortunately no medical evidence of a nexus between his 
present left ear hearing loss and his active duty service.  
As the Court has held, the veteran has an obligation to 
submit competent medical evidence of a nexus between his 
present left ear hearing loss and his military service.  Lay 
testimony cannot provide such medical evidence because lay 
persons are not competent to offer medical opinions.  See 
Boyer v. West, 11 Vet. App. 477, 478 (1998); Wade v. West, 11 
Vet. App. 302, 304-306 (1998); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  For veteran's of wartime service and for peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The Board notes that there is no medical evidence of record 
showing that any preexisting left ear hearing loss was 
permanently measurably worsened by or during the veteran's 
active duty service.

Accordingly, the preponderance of the evidence is against 
service connection for left ear hearing loss.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for left ear hearing loss is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

